 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 960 
In the House of Representatives, U. S.,

February 4, 2010
 
RESOLUTION 
Expressing support for designation of January 2010 as National Stalking Awareness Month to raise awareness and encourage prevention of stalking. 
 
 
Whereas in a 1-year period, an estimated 3,400,000 people in the United States reported being stalked, and 75 percent of victims are stalked by someone who is not a stranger; 
Whereas 81 percent of women, who are stalked by an intimate partner, are also physically assaulted by that partner, and 76 percent of women, who are killed by an intimate partner, were also stalked by that intimate partner; 
Whereas 11 percent reported having been stalked for more than 5 years and one-fourth of victims reported having been stalked almost every day;  
Whereas 1 in 4 victims reported that stalkers had used technology, such as e-mail or instant messaging, to follow and harass them, and 1 in 13 said stalkers had used electronic devices to intrude on their lives; 
Whereas stalking victims are forced to take drastic measures to protect themselves, such as changing jobs, obtaining protection orders, relocating, and changing their identities; 
Whereas 1 in 7 victims moved in an effort to escape their stalker; 
Whereas approximately 130,000 victims reported having been fired or asked to leave their job because of the stalking, and about 1 in 8 lost time from work because they feared for their safety or were taking steps, such as seeking a restraining order, to protect themselves; 
Whereas less than half of victims report stalking to police and only 7 percent contacted a victim service provider, shelter, or hotline; 
Whereas stalking is a crime that cuts across race, age, culture, gender, sexual orientation, physical and mental ability, and economic status; 
Whereas stalking is a crime under Federal law and under the laws of all 50 States, the United States Territories, the District of Columbia, and the Uniform Code of Military Justice; 
Whereas there are national organizations, local victim service organizations, prosecutors’ offices, and law enforcement agencies that stand ready to assist stalking victims and who are working diligently to craft competent, thorough, and innovative responses to stalking; 
Whereas there is a need to enhance the criminal justice system’s response to stalking and stalking victims, including aggressive investigation and prosecution, and increase the availability of victim services across the country tailored to meet the needs of stalking victims; 
Whereas, 2010 marks 10 years in which the Stalking Resource Center has increased national awareness of stalking and enhanced local responses to stalking victims through training over 35,000 law enforcement, prosecutors, victim service providers, and other community stakeholders, and provided assistance to jurisdictions working to enhance their stalking laws; and 
Whereas January 2010 would be an appropriate month to designate as National Stalking Awareness Month: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the designation of National Stalking Awareness Month to educate the people of the United States about stalking; 
(2)encourages the people of the United States to applaud the efforts of the many victim service providers, law enforcement, prosecutors, national and community organizations, and private sector supporters for their efforts in promoting awareness about stalking; 
(3)encourages policymakers, criminal justice officials, victim service and social service agencies, colleges and universities, nonprofits, and others to recognize the need to increase awareness of stalking and the availability of services for stalking victims; and 
(4)urges national and community organizations, businesses in the private sector, and the media to promote awareness of the crime of stalking through National Stalking Awareness Month. 
 
Lorraine C. Miller,Clerk.
